Order filed April 1, 2021




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00173-CV
                                   ____________

                             IN RE C.M.C., Relator



                            ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                On Appeal from the County Court at Law No. 2
                          Galveston County, Texas
                      Trial Court Cause No. 17FD2510


                                     ORDER

      On March 30, 2021, relator C.M.C. filed a petition for writ of mandamus
asking this court to compel the Honorable Kerri Foley to set aside the January 20,
2021 amended temporary orders in the suit affecting the parent-child relationship.

      In the petition, relator cites to a mandamus record but has not filed the record
with this court. See Tex. R. App. P. 52.7. Relator has attached an appendix to the
petition. However, the petition contains sensitive information, including the child’s
name and birthdate. See Tex. R. App. P. 9.9.

      Relator is ORDERED to file the record and an appendix that comply with the
Texas Rules of Appellate Procedure on or before 12:00 p.m., April 2, 2021. Failure
to do so may result in the denial of the petition.

                                    PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Hassan.




                                           2